DETAILED ACTION
This office action is in response to after final filed on 11/12/2020.
Claims 1-30 are pending of which claims 1, 14, 24 and 28 are independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-14, 19-24, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190320480 to Patil (hereinafter “Patil”) in view of US. Pub. 20190215729 to Oyman (hereinafter “Oyman”).


Regarding claim 1 : Patil discloses a  method of wireless communication at a first User Equipment (UE), comprising: determine the first UE is operating using a first radio Patil,  see paragraphs [0016-0017], a bearer is a virtual network connection between two endpoints which provides a transport service for exchanging data having specified quality of service (QoS) attributes, and the master node may determine which RAT is best suited for a particular bearer depending upon the QoS of the bearer);  initiating a communication comprising video media between the first UE and a second UE, wherein a communication quality of the communication is based on the first RAT (Patil, see paragraph [0017], a master node (MN) may determine which RAT is best suited for a particular bearer depending upon, for example, the QoS of the bearer, and the determination may be made, for example, based on measurement reports of channel conditions for each RAT the master node (MN) may initially only establish a first set of radio bearers associated with primary RAT for communications with core network, after the first set of radio bearers are established, a second set of radio bearers associated with RAT may be established between a UE and secondary node (SN),wherein the second UE is operating using a second RAT supporting a higher communication quality than the first RAT (Patil,  see paragraphs [0016-0017], a bearer is a virtual network connection between two endpoints which provides a transport service for exchanging data having specified quality of service (QoS) attributes, and the master node may determine which RAT is best suited for a particular bearer depending upon the QoS of the bearer),determining that the first UE is in coverage of the second RAT; indicating, to the second UE, that the first UE is in the coverage of the second RAT (Patil, see paragraph [0017],  based on the received requests from UEs a master node (MN) may determine which RAT is best suited for a particular bearer depending upon, for example, the QoS of the bearer, and the determination may be made, for example, based on measurement reports of channel conditions for each RAT the master node (MN) may initially only establish a first set of radio bearers associated with primary RAT for communications with core network, after the first set of radio bearers are established, a second set of radio bearers associated with RAT may be established between a UE and secondary node (SN).

However, Patil does not explicitly teach adjusting the communication quality of the communication to the higher communication quality for the second RAT. However, Oyman in the same or similar field of endeavor teaches adjusting the communication quality of the communication to the higher communication quality for the second RAT (Oyman, see paragraph[0079], FIG.3, Tables 4-5 and 7-8, a UE in good coverage indicates a preference to a RAN node to reduce the local air interface delay by sending a UEAssistanceInformation message with delayBudgetReport value and indication of type1 to decrease the connected mode DRX cycle length so that the e2e delay and jitter can be reduced; and the peer UE in bad coverage can send a UEAssistanceInformation message with delayBudgetReport value and indication of type2 to its eNB to indicate a preference on Uu air interface delay adjustments, and when a UE detects change such as e2e MTSI voice quality or local radio quality, the UE may inform the eNB its new preference by sending UEAssistanceInformation messages with updated contents on delayBudgetReport, air interface delay adjustments made through RAN delay budget reporting impact the e2e delay and quality performance of Multimedia Telephony Service for IMS (MTSI) in 3GPP TS 26.114; MTSI as in 3GPP TS 26.114 currently does not specify when and how the UEs should use RAN-based delay adjustment mechanisms in an end-to-end fashion).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).
 
Regarding claim 6 : Patil discloses the   method of claim 5, further comprising:  encoding the second indication prior to transmitting the second indication to the second UE (Patil, see paragraph[0052], RF TX/RX elements may further process transmit digital streams with all indication to be transmitted, first encoded by antenna controller prior to being converted to analog signals using digital to analog converters, and the analog signals may be frequency upconverted and amplified for transmission by RF TX/RX elements, and subsequently radiated by antenna array). 

Regarding claim 8: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 1, further comprising: receiving a session initiation protocol (STP) update from the second UE, wherein the STP update indicates a video rate based on the second RAT. Oyman, see paragraph[0067], a multimedia telephone service for IMS (MTSI) client in terminal may not transmit at a rate above the maximum sending rate, the MTSI client in terminal may re-negotiate the session to set the session bitrate for video to a value corresponding to the minimum of the received ANBR and GBR (if >0); or to turn the video off). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Regarding claim 9: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 8, further comprising: accepting the STP update from the second UE, wherein the communication following acceptance of the STP update is transmitted using the video rate indicated in the STP from the second UE. However, Oyman in the same or similar field of endeavor teaches the method of claim 8, further comprising: accepting the STP update from the second UE, wherein the communication following acceptance of the STP update is transmitted using the video rate indicated in the STP from the second UE ( Oyman, see paragraph[0067], a multimedia telephone service for IMS (MTSI) client in terminal may not transmit at a rate above the maximum sending rate, session description protocol (SDP) offer/answer re-negotiation (e.g., in SIP UPDTAE) the MTSI client in terminal may re-negotiate the session to set the session bitrate for video to a value corresponding to the minimum of the received ANBR and GBR (if >0); or to turn the video off). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Regarding claim 10: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 1, wherein a lower resolution is supported by the first RAT, and a higher resolution is supported by the second RAT. However, Oyman in the same or similar field of endeavor teaches the method of claim 1, wherein a lower resolution is supported by the first RAT, and a higher resolution is supported by the second RAT( Oyman, see paragraph [0068], UEs may also support adaptive mechanisms, which are used to optimize the session quality given the current transport characteristics, the mechanisms provided in MTSI are bit-rate, packet-rate and error resilience adaptation and these parameters affect the resolution of the service). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX  (Oyman; [0036]).

Regarding claim 11: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 1, wherein the communication comprises a video telephony (VT) call, wherein the communication quality includes a resolution of the VT call. However, Oyman in the same or similar field of endeavor teaches the method of claim 1, wherein the communication comprises a video telephony (VT) call, wherein the communication quality includes a resolution of the VT call (Oyman, see paragraph [0068], UEs may also support adaptive mechanisms, which are used to optimize the session quality given the current transport characteristics, the mechanisms provided in MTSI are bit-rate, packet-rate and error resilience adaptation, which increase the VT call resolution). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Regarding claim 12: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 1, Oyman, see paragraph [0065], an SDP may include bandwidth information for each media stream and also for the session in total, the bandwidth information for each media stream and for the session is defined by the application specific bandwidth modifier as defined in RFC 4566, the following bandwidth properties may be included for each RTP payload type in the SDP: Maximum Supported Bandwidth for sending direction; Maximum Desired Bandwidth for sending direction; Minimum Desired Bandwidth for sending direction; Minimum Supported Bandwidth for sending direction; Maximum Supported Bandwidth for receiving direction (with some exceptions); Maximum Desired Bandwidth for receiving direction; Minimum Desired Bandwidth for receiving direction; and Minimum Supported Bandwidth for receiving direction ). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Regarding claim 13: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 1, Oyman, see paragraph [0045], a 5G or NR system connecting with a WiFi or LTE node (e.g., when an interface is defined between two or more RAN nodes that connect to 5GC, between a RAN node (e.g., a gNB) connecting to 5GC and an eNB, and/or between two eNBs connecting to 5GC). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Regarding claim 14: Patil discloses a method of wireless communication at a first User Equipment (UE), comprising: determining the first UE is operating using a first radio access technology (RAT) supporting a higher communication quality than a second RAT (Patil,  see paragraphs [0016-0017], a bearer is a virtual network connection between two endpoints which provides a transport service for exchanging data having specified quality of service (QoS) attributes, and the master node may determine which RAT is best suited for a particular bearer depending upon the QoS of the bearer); initiating a communication comprising video media between the first UE and a second UE operating using the second RAT including a communication Patil,  see paragraph[0016], a bearer may refer to a virtual network connection between two endpoints which provides a transport service for exchanging data having specified quality of service (QoS) attributes, and in order to offer a video service, there is certain quality required by RAT and the master node makes sure that quality is fulfilled the RAT in question because the data exchanged over bearers, also referred to herein as "service data flows," may be associated with a particular service class (e.g., conversational class for voice data, streaming class for video data, interactive class for web browsing, etc.); receiving a first indication from the second UE, wherein the first indication indicates the second UE is in coverage of the first RAT ( Patil, see paragraph [0017],  based on the received requests from UEs a master node (MN) may determine which RAT is best suited for a particular bearer depending upon, for example, the QoS of the bearer, and the determination may be made, for example, based on measurement reports of channel conditions for each RAT the master node (MN) may initially only establish a first set of radio bearers associated with primary RAT for communications with core network, after the first set of radio bearers are established, a second set of radio bearers associated with RAT may be established between a UE and secondary node (SN).   )
 AF Docket No. 030284.1713938Qualcomm Rcf. No. 183761
However, Patil does not explicitly teach adjusting the communication quality of the communication to the higher communication quality of the first RAT when the second UE is operating using the first RAT. However, Oyman in the same or similar field of endeavor teaches adjusting the communication quality of the communication to the Oyman, see paragraph[0079], FIG. 3, tables 4-5 and 7-8 a UE in good coverage indicates a preference to a RAN node to reduce the local air interface delay by sending a UEAssistanceInformation message with delayBudgetReport value and indication of type1 to decrease the connected mode DRX cycle length so that the e2e delay and jitter can be reduced; and the peer UE in bad coverage can send a UEAssistanceInformation message with delayBudgetReport value and indication of type2 to its eNB to indicate a preference on Uu air interface delay adjustments, and when a UE detects change such as e2e MTSI voice quality or local radio quality, the UE may inform the eNB its new preference by sending UEAssistanceInformation messages with updated contents on delayBudgetReport, air interface delay adjustments made through RAN delay budget reporting impact the e2e delay and quality performance of Multimedia Telephony Service for IMS (MTSI) in 3GPP TS 26.114; MTSI as in 3GPP TS 26.114 currently does not specify when and how the UEs should use RAN-based delay adjustment mechanisms in an end-to-end fashion). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Regarding claim 19: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 14, further comprising: transmitting a session initiation protocol (SIP) update to the second UE, wherein the SIP update indicates a video rate based on the first RAT. However, Oyman in the same or similar field of endeavor teaches the method of claim 14, further comprising: transmitting a session initiation protocol (SIP) update to the second UE, wherein the SIP update indicates a video rate based on the first RAT (Oyman, see paragraph[0067], a multimedia telephone service for IMS (MTSI) client in terminal may not transmit at a rate above the maximum sending rate, the MTSI client in terminal may re-negotiate the session to set the session bitrate for video to a value corresponding to the minimum of the received ANBR and GBR (if >0); or to turn the video off ). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Regarding claim 20: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 14, wherein a lower resolution is supported by the second RAT, and a higher resolution is supported by the first RAT. However, Oyman in the same or similar field of endeavor teaches the method of claim 14, wherein a lower resolution is supported by the second Oyman, see paragraph [0067], an MTSI client in terminal may re-negotiate the session to set the session bitrate for video to a value corresponding to the minimum of the received ANBR and GBR (if >0); or to turn the video off. It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Regarding claim 21: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 14, wherein the communication comprises a video telephony (VT) call, wherein the communication quality includes a resolution of the VT call. However, Oyman in the same or similar field of endeavor teaches the method of claim 14, wherein the communication comprises a video telephony (VT) call, wherein the communication quality includes a resolution of the VT call (Oyman, see paragraph [0068], UEs may also support adaptive mechanisms, which are used to optimize the session quality given the current transport characteristics, the mechanisms provided in MTSI are bit-rate, packet-rate and error resilience adaptation, which increase the VT call resolution). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad  (Oyman; [0036]).

Regarding claim 22: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 14, wherein a bandwidth supported by the first RAT is different from a bandwidth supported by the second RAT. However, Oyman in the same or similar field of endeavor teaches the method of claim 14, wherein a bandwidth supported by the first RAT is different from a bandwidth supported by the second RAT (Oyman, see paragraph [0065], an SDP may include bandwidth information for each media stream and also for the session in total, the bandwidth information for each media stream and for the session is defined by the application specific bandwidth modifier as defined in RFC 4566, the following bandwidth properties may be included for each RTP payload type in the SDP: Maximum Supported Bandwidth for sending direction; Maximum Desired Bandwidth for sending direction; Minimum Desired Bandwidth for sending direction; Minimum Supported Bandwidth for sending direction; Maximum Supported Bandwidth for receiving direction (with some exceptions); Maximum Desired Bandwidth for receiving direction; Minimum Desired Bandwidth for receiving direction; and Minimum Supported Bandwidth for receiving direction). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad  (Oyman; [0036]).

Regarding claim 23: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 14, wherein the first RAT comprises new radio (NR) and the second RAT comprises Wi-Fi or long term evolution (LTE). However, Oyman in the same or similar field of endeavor teaches the method of claim 14, wherein the first RAT comprises new radio (NR) and the second RAT comprises Wi-Fi or long term evolution (LTE) (Oyman, see paragraph [0045], a 5G or NR system connecting with a WiFi or LTE node (e.g., when an interface is defined between two or more RAN nodes that connect to 5GC, between a RAN node (e.g., a gNB) connecting to 5GC and an eNB, and/or between two eNBs connecting to 5G). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Regarding claim 24 : Patil discloses an apparatus for wireless communication at a first User Equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: determine the first UE is operating using a first radio access Patil,  see paragraphs [0016-0017], a bearer is a virtual network connection between two endpoints which provides a transport service for exchanging data having specified quality of service (QoS) attributes, and the master node may determine which RAT is best suited for a particular bearer depending upon the QoS of the bearer); initiate a communication comprising video media between the first UE and a second UE, wherein a communication quality of the communication is based on the first RAT Patil, see paragraph [0017], a master node (MN) may determine which RAT is best suited for a particular bearer depending upon, for example, the QoS of the bearer, and the determination may be made, for example, based on measurement reports of channel conditions for each RAT the master node (MN) may initially only establish a first set of radio bearers associated with primary RAT for communications with core network, after the first set of radio bearers are established, a second set of radio bearers associated with RAT may be established between a UE and secondary node (SN) wherein the second UE is operating using a second RAT supporting a higher communication quality than the first RAT (Patil,  see paragraphs [0016-0017], a bearer is a virtual network connection between two endpoints which provides a transport service for exchanging data having specified quality of service (QoS) attributes, and the master node may determine which RAT is best suited for a particular bearer depending upon the QoS of the bearer), determine that the first UE is in coverage of the second RAT (Patil, see paragraph [0017], when a UE is in a coverage area of a RAT send a request and  based on the received requests from UEs a master node (MN) may send indication after determine which RAT is best suited for a particular bearer depending upon, for example, the QoS of the bearer),determining that the first UE is in coverage of the second RAT; indicating, to the second UE, that the first UE is in the coverage of the second RAT (Patil, see paragraph [0017],  based on the received requests from UEs a master node (MN) may send indication after determine which RAT is best suited for a particular bearer depending upon, for example, the QoS of the bearer, and the determination may be made, for example, based on measurement reports of channel conditions for each RAT the master node (MN) may initially only establish a first set of radio bearers associated with primary RAT for communications with core network, after the first set of radio bearers are established, a second set of radio bearers associated with RAT may be established between a UE and secondary node (SN).

However, Patil does not explicitly teach adjust the communication quality of the communication to the higher communication quality for the second RAT. However, Oyman in the same or similar field of endeavor teaches adjust the communication quality of the communication to the higher communication quality for the second RAT (Oyman, see paragraph[0079], FIG. 3, tables 4-5 and 7-8 a UE in good coverage indicates a preference to a RAN node to reduce the local air interface delay by sending a UEAssistanceInformation message with delayBudgetReport value and indication of type1 to decrease the connected mode DRX cycle length so that the e2e delay and jitter can be reduced; and the peer UE in bad coverage can send a UEAssistanceInformation message with delayBudgetReport value and indication of type2 to its eNB to indicate a preference on Uu air interface delay adjustments, and when a UE detects change such as e2e MTSI voice quality or local radio quality, the UE may inform the eNB its new preference by sending UEAssistanceInformation messages with updated contents on delayBudgetReport, air interface delay adjustments made through RAN delay budget reporting impact the e2e delay and quality performance of Multimedia Telephony Service for IMS (MTSI) in 3GPP TS 26.114; MTSI as in 3GPP TS 26.114 currently does not specify when and how the UEs should use RAN-based delay adjustment mechanisms in an end-to-end fashion). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Regarding claim 28 : Patil discloses a n apparatus for wireless communication at a first User Equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: determine the first UE is operating using a first radio access technology (RAT) supporting a higher communication quality than a second RAT (Patil,  see paragraph[0016], a bearer may refer to a virtual network connection between two endpoints which provides a transport service for exchanging data having specified quality of service (QoS) attributes, and in order to offer a video service, there is certain quality required by RAT and the master node makes sure that quality is fulfilled the RAT in question because the data exchanged over bearers, also referred to herein as "service data flows," may be associated with a particular service class (e.g., conversational class for voice data, streaming class for video data, interactive class for web browsing, etc.); initiate a communication comprising video media between the first UE and a second UE operating using the second RAT including a communication quality based on the second RAT (Patil, see paragraph [0017], a master node (MN) may determine which RAT is best suited for a particular bearer depending upon, for example, the QoS of the bearer, and the determination may be made, for example, based on measurement reports of channel conditions for each RAT the master node (MN) may initially only establish a first set of radio bearers associated with primary RAT for communications with core network, after the first set of radio bearers are established, a second set of radio bearers associated with RAT may be established between a UE and secondary node (SN), receive a first indication from the second UE, wherein the first indication indicates the second UE is in coverage of the first RAT Patil, see paragraph [0017],  based on the received requests from UEs a master node (MN) may determine which RAT is best suited for a particular bearer depending upon, for example, the QoS of the bearer, and the determination may be made, for example, based on measurement reports of channel conditions for each RAT the master node (MN) may initially only establish a first set of radio bearers associated with primary RAT for communications with core network, after the first set of radio bearers are established, a second set of radio bearers associated with RAT may be established between a UE and secondary node (SN).

Oyman, see paragraph[0079], FIG. 3, tables 4-5 and 7-8 a UE in good coverage indicates a preference to a RAN node to reduce the local air interface delay by sending a UEAssistanceInformation message with delayBudgetReport value and indication of type1 to decrease the connected mode DRX cycle length so that the e2e delay and jitter can be reduced; and the peer UE in bad coverage can send a UEAssistanceInformation message with delayBudgetReport value and indication of type2 to its eNB to indicate a preference on Uu air interface delay adjustments, and when a UE detects change such as e2e MTSI voice quality or local radio quality, the UE may inform the eNB its new preference by sending UEAssistanceInformation messages with updated contents on delayBudgetReport, air interface delay adjustments made through RAN delay budget reporting impact the e2e delay and quality performance of Multimedia Telephony Service for IMS (MTSI) in 3GPP TS 26.114; MTSI as in 3GPP TS 26.114 currently does not specify when and how the UEs should use RAN-based delay adjustment mechanisms in an end-to-end fashion). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been  (Oyman; [0036]).

Regarding claim 30: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the apparatus of claim 28, wherein the at least one processor is further configured to: transmit a session initiation protocol (STP) update to the second UE indicating the first UE supports the communication quality based on the first RAT. However, Oyman in the same or similar field of endeavor teaches the apparatus of claim 28, wherein the at least one processor is further configured to: transmit a session initiation protocol (STP) update to the second UE indicating the first UE supports the communication quality based on the first RAT Oyman, see paragraph[0067], a multimedia telephone service for IMS (MTSI) client in terminal may not transmit at a rate above the maximum sending rate, the MTSI client in terminal may re-negotiate the session to set the session bitrate for video to a value corresponding to the minimum of the received ANBR and GBR (if >0); or to turn the video off). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Oyman into Patil’s system/method because it would allow dynamically reduction of DRX cycle when a remote UE is in bad coverage. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce e2e delay and jitter and thus packet loss (Oyman; [0036]).

Claims 2-5, 7, 15-18, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190320480 to Patil (hereinafter “Patil”) in view of US. Pub. 20190215729 to Oyman (hereinafter “Oyman”) and the combination of Patil and Oyman is combined with US. Pub. 20190320483 to Palat (hereinafter “Palat”).

Regarding claim 2: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 1, further comprising: determining whether the first UE is operating using the second RAT. However, Palat in the same or similar field of endeavor teaches the method of claim 1, further comprising: determining whether the first UE is operating using the second RAT (Palat, see paragraph[0015], for example, once the RAT gives an indication that the first UE is in the coverage area, the second UE may establish a connection with a second RAN node of a wireless telecommunication network, the second RAN node may assign the first UE a UE ID, and an indication RAN nodes implementation (e.g., LTE and NR RATs), and the first UE may transition from an active state to an inactive state). In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Oyman as modified by Palat within the system of Patil because it would allow enable User Equipment (UE) to switch between Radio Access Technologies (RATs) while transitioning from an inactive state to an active state. Furthermore, all references deal with same field of endeavor, thus modification of Patil by Oyman as 

Regarding claim 3: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 1, further comprising: receiving a first indication from the second UE, wherein the first indication indicates the second UE is operating using the second RAT. However, Palat in the same or similar field of endeavor teaches the method of claim 1, further comprising: receiving a first indication from the second UE, wherein the first indication indicates the second UE is operating using the second RAT (Palat, see paragraph [0018], instead of the first UE sending context information to the second UE or vice versa to establish connection, the second RAT gets all information form the first RAN about the first UE, upon receiving a request, the second RAN node may use the first UE ID to obtain the context information stored by the first RAN node, the Context information may include Non-Access Stratum (NAS) context information, security information, Data Radio Bearer (DRB) information, connection configuration information (e.g., Radio Resource Control (RRC) configuration information), an indication about the RAT pertaining to the connection, (e.g., LTE or NR), Quality of Service (QoS) information, etc. the second RAN node may use the context information to determine connection configuration information for the first UE with the second UE (e.g., radio bearer information, antenna configuration information, scheduling information, etc.), the second UE is served by the second RAT). In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Oyman as modified by Palat within the system of Patil because it would allow enable User Equipment (UE) to switch between Radio Access Technologies (RATs) while transitioning from an inactive state to an active state. Furthermore, all references deal with same field of endeavor, thus modification of Patil by Oyman as modified by Palat would have been to minimize connection configuration to enable a UE make transition from one RAT to another RAT without increasing signaling between the UE and the network as disclosed in Palat para abstract.

Regarding claim 4: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 3, wherein the first indication is received from the second UE in one or more first data packets. However, Palat in the same or similar field of endeavor teaches the method of claim 3, wherein the first indication is received from the second UE in one or more first data packets (Palat, upon receiving a request, the second RAN node may use the first UE ID to obtain the context information stored by the first RAN node, an indication about the RAT pertaining to the connection, (e.g., LTE or NR), Quality of Service (QoS) information, etc. the second RAN node may use the context information to determine connection configuration information for the first UE with the second UE (e.g., radio bearer information, antenna configuration information, scheduling information, etc.), the second UE is served by the second RAT). In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Oyman as modified by Palat within the system of Patil because it would allow enable User Equipment (UE) to switch between Radio Access Technologies (RATs) while transitioning from an inactive state to an active state. Furthermore, all references deal with same field of endeavor, thus modification of Patil by Oyman as modified by Palat would have been to minimize connection configuration to enable a UE make transition from one RAT to another RAT without increasing signaling between the UE and the network as disclosed in Palat para abstract.

Regarding claim 5: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 1, further comprising: handing off from the first RAT to the second RAT; and transmitting a second indication to the second UE, wherein the second indication indicates the first UE is operating using the second RAT. However, Palat in the same or similar field of endeavor teaches the method of claim 1, further comprising: handing off from the first RAT to the second RAT; and transmitting a second indication to the second UE, wherein the second indication indicates the first UE is operating using the second RAT (Palat, see paragraph [0035], an S-GW may terminate the S1 interface towards the RAN and routes data packets between a RAN and the CN , and the S-GW may be a local mobility anchor point for inter-RAN node handovers and also may provide an anchor for inter-3GPP mobility). In view of the above, having the method of Patil 

Regarding claim 7: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 5, wherein the second indication is transmitted to the second UE in one or more second data packets. However, Palat in the same or similar field of endeavor teaches the method of claim 5, wherein the second indication is transmitted to the second UE in one or more second data packets (Palat, upon receiving a request, the second RAN node may use the first UE ID to obtain the context information stored by the first RAN node, an indication about the RAT pertaining to the connection). In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Oyman as modified by Palat within the system of Patil because it would allow enable User Equipment (UE) to switch between Radio Access Technologies (RATs) while transitioning from an inactive state to an 

Regarding claim 15: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 14, wherein the first indication indicates the second UE is operating using the first RAT. However, Palat in the same or similar field of endeavor teaches the method of claim 14, wherein the first indication indicates the second UE is operating using the first RAT (Palat, see paragraph[0015], For example, once the RAT gives an indication that the first UE is in the coverage area, the first UE may establish a connection with a first RAN node of a wireless telecommunication network, the first RAN node may assign the first UE a UE ID, and an indication RAN nodes implementation (e.g., LTE and NR RATs), and the first UE may transition from an active state to an inactive state. In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Oyman as modified by Palat within the system of Patil because it would allow enable User Equipment (UE) to switch between Radio Access Technologies (RATs) while transitioning from an inactive state to an active state. Furthermore, all references deal with same field of endeavor, thus modification of Patil by Oyman as modified by Palat 

Regarding claim 16: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 14, wherein the first indication is received from the second UE in one or more first data packets. However, Palat in the same or similar field of endeavor teaches the method of claim 14, wherein the first indication is received from the second UE in one or more first data packets (Palat, see paragraph [0018], instead of the first UE sending context information to the second UE, the second RAT gets all information form the first RAN, upon receiving a request, the second RAN node may use the first UE ID to obtain the context information stored by the first RAN node, the Context information may include Non-Access Stratum (NAS) context information, security information, Data Radio Bearer (DRB) information, connection configuration information (e.g., Radio Resource Control (RRC) configuration information), an indication about the RAT pertaining to the connection, (e.g., LTE or NR), Quality of Service (QoS) information, etc. the second RAN node may use the context information to determine connection configuration information for the first UE with the second UE (e.g., radio bearer information, antenna configuration information, scheduling information, etc.), the second UE is served by the second RAT). In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill 

Regarding claim 17: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 14, further comprising: transmitting a second indication to the second UE, wherein the second indication indicates the first UE is operating using the first RAT. However, Palat in the same or similar field of endeavor teaches the method of claim 14, further comprising: transmitting a second indication to the second UE, wherein the second indication indicates the first UE is operating using the first RAT(Palat, upon receiving a request, the second RAN node may use the first UE ID to obtain the context information stored by the first RAN node, an indication about the RAT pertaining to the connection, (e.g., LTE or NR), Quality of Service (QoS) information, etc. the second RAN node may use the context information to determine connection configuration information for the first UE with the second UE (e.g., radio bearer information, antenna configuration information, scheduling information, etc.), the second UE is served by the second RAT). In view of the above, having the method of 

Regarding claim 18: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the method of claim 17, wherein the second indication is transmitted to the second UE in one or more second data packets. However, Palat in the same or similar field of endeavor teaches the method of claim 17, wherein the second indication is transmitted to the second UE in one or more second data packets (Palat, upon receiving a request, the second RAN node may use the first UE ID to obtain the context information stored by the first RAN node, an indication about the RAT pertaining to the connection). In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Oyman as modified by Palat within the system of Patil because it would allow enable User Equipment (UE) to switch between Radio Access Technologies (RATs) while transitioning from an inactive state to an 

Regarding claim 25: Patil discloses the   apparatus of claim 24, wherein the at least one processor is further configured to:  However, Patil does not explicitly teach determine whether the first UE is operating using the second RAT. However, Palat in the same or similar field of endeavor teaches determine whether the first UE is operating using the second RAT (Palat, see paragraph[0015], For example, once the RAT gives an indication that the first UE is in the coverage area, the first UE may establish a connection with a second RAN node of a wireless telecommunication network, the second RAN node may assign the first UE a UE ID, and send an indication RAN nodes implementation (e.g., LTE and NR RATs), and the first UE may transition from an active state to an inactive state). In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Oyman as modified by Palat within the system of Patil because it would allow enable User Equipment (UE) to switch between Radio Access Technologies (RATs) while transitioning from an inactive state to an active state. Furthermore, all references deal with same field of endeavor, thus modification of Patil by Oyman as modified by Palat would have been to minimize connection 

Regarding claim 26: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the apparatus of claim 24, wherein the at least one processor is further configured to:  receive a first indication from the second UE, wherein the first indication indicates the second UE is operating using the second RAT, wherein the first indication is received from the second UE in one or more first data packets. However, Palat in the same or similar field of endeavor teaches the apparatus of claim 24, wherein the at least one processor is further configured to: receive a first indication from the second UE, wherein the first indication indicates the second UE is operating using the second RAT, wherein the first indication is received from the second UE in one or more first data packets (Palat, see paragraph [0018], instead of the first UE sending context information to the second UE or vice versa to establish connection, the second RAT gets all information form the first RAN about the first UE, upon receiving a request, the second RAN node may use the first UE ID to obtain the context information stored by the first RAN node, the Context information may include Non-Access Stratum (NAS) context information, security information, Data Radio Bearer (DRB) information, connection configuration information (e.g., Radio Resource Control (RRC) configuration information), an indication about the RAT pertaining to the connection, (e.g., LTE or NR), Quality of Service (QoS) information, etc. the second RAN node may use the context information to determine connection configuration information for the first UE with the second UE (e.g., radio bearer information, antenna configuration information, scheduling information, etc.), the second UE is served by the second RAT). In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Oyman as modified by Palat within the system of Patil because it would allow enable User Equipment (UE) to switch between Radio Access Technologies (RATs) while transitioning from an inactive state to an active state. Furthermore, all references deal with same field of endeavor, thus modification of Patil by Oyman as modified by Palat would have been to minimize connection configuration to enable a UE make transition from one RAT to another RAT without increasing signaling between the UE and the network as disclosed in Palat para abstract.

Regarding claim 27: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the apparatus of claim 24, wherein the at least one processor is further configured to: hand off from the first RAT to the second RAT; and transmit a second indication to the second UE, wherein the second indication indicates the first UE is operating using the second RAT. However, Palat in the same or similar field of endeavor teaches the apparatus of claim 24, wherein the at least one processor is further configured to: hand off from the first RAT to the second RAT; and transmit a second indication to the second UE, wherein the second indication indicates the first UE is operating using the second RAT ( Palat, upon receiving a request, the second RAN node may use the first UE ID to obtain the context information stored by the first RAN node, an indication about the RAT pertaining to the connection, (e.g., LTE or NR), Quality of Service (QoS) information, etc. the second RAN node may use the context information to determine connection configuration information for the first UE with the second UE (e.g., radio bearer information, antenna configuration information, scheduling information, etc.), the second UE is served by the second RAT). In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Oyman as modified by Palat within the system of Patil because it would allow enable User Equipment (UE) to switch between Radio Access Technologies (RATs) while transitioning from an inactive state to an active state. Furthermore, all references deal with same field of endeavor, thus modification of Patil by Oyman as modified by Palat would have been to minimize connection configuration to enable a UE make transition from one RAT to another RAT without increasing signaling between the UE and the network as disclosed in Palat para abstract.

Regarding claim 29: Patil discloses a communication quality of the communication is based on the first RAT. However, Patil does not explicitly teach the apparatus of claim 28, wherein the at least one processor is further configured to: transmit a second indication to the second UE, wherein the second indication indicates the first UE is operating using the first RAT, wherein the second indication is transmitted to the second Palat, see paragraph[0015], For example, once the RAT gives an indication that the second UE is in the coverage area, the second UE may establish a connection with a second RAN node of a wireless telecommunication network, the second RAN node may assign the second UE a UE ID, and send an indication of RAN nodes implementation (e.g., LTE and NR RATs), and the second UE may transition from an active state to an inactive state), wherein the second indication indicates the first UE is operating using the first RAT, wherein the second indication is transmitted to the second UE in one or more second data packets (Palat, see paragraph [0018], instead of the first UE sending context information to the second UE or vice versa to establish connection, the second RAT gets all information form the first RAN about the first UE, upon receiving a request, the second RAN node may use the first UE ID to obtain the context information stored by the first RAN node, the Context information may include Non-Access Stratum (NAS) context information, security information, Data Radio Bearer (DRB) information, connection configuration information (e.g., Radio Resource Control (RRC) configuration information), an indication about the RAT pertaining to the connection, (e.g., LTE or NR), Quality of Service (QoS) information, etc. the second RAN node may use the context information to determine connection configuration information for the first UE with the second UE (e.g., radio bearer information, antenna configuration information, scheduling information, etc.), the second UE is served by the second RAT).In view of the above, having the method of Patil and then given the well-established teaching of Oyman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Oyman as modified by Palat within the system of Patil because it would allow enable User Equipment (UE) to switch between Radio Access Technologies (RATs) while transitioning from an inactive state to an active state. Furthermore, all references deal with same field of endeavor, thus modification of Patil by Oyman as modified by Palat would have been to minimize connection configuration to enable a UE make transition from one RAT to another RAT without increasing signaling between the UE and the network as disclosed in Palat para abstract.




Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. See below.
  
Applicant argues that Patil fails to teach or suggest all the limitations of claim 1, including, inter alia, determining that the first UE is in coverage of the second RAT; indicating, to the second UE, that the first UE is in the coverage of the second RAT. 




Applicant argues that Patil states "[t]he [master node] MN 120 may determine which RAT 115, 177 is [AltContent: rect]best suited for a particular bearer depending upon, for example, the QoS of the bearer. The determination may be made, for example, based on measurement reports of channel conditions for each RAT t 155, t [AltContent: rect]17." See Patil at [0017]. Patil also states "MN 120 may initially only establish a first set of radio bearers associated with primary RAT t155 for[AltContent: rect]communications with core network t40. After the first set of radio bearers are established, a second set of radio bearers associated with RAT 117 may be established between UE 110 and SN 130." See id. However, Patil does not disclose that a first UE indicates to a second UE that the first UE is in coverage of a second RAT, as recited in claim t. Although Patil may disclose that a second set of radio bearers associated with a RAT may be established between a UE and a secondary node, there is no indication sent in Patil between a first UE and 

Examiner respectfully disagrees with applicant, as disclosed in paragraph [0016] by Patil that MN may control standard procedures for having the UE initiate connections and interact with core network. For example, UE may initiate procedures such as, Service Request, etc., thorough MN to transition into a connected state with core network. During such procedures, radio bearers may be established for communicating over an air channel interface using a particular RAT. As used herein, the term "bearer" may refer to a virtual network connection between two endpoints which provides a transport service for exchanging data having specified quality of service (QoS) attributes. The data exchanged over bearers, also referred to herein as "service data flows," may be associated with a particular service class (e.g., conversational class for voice data, streaming class for video data, interactive class for web browsing, etc.). The endpoints are first and second UEs exchanging video service or video streaming. 

Applicant argues that Examiner does not identify, and the Applicant is unable to discern, how Oyman discloses or suggests the above recitations of the Applicant's claim 1. Indeed, the Examiner only cites Patil in connection with the above claim 1 limitations. Like Patil, nowhere in Oyman is there any mention of determining that the first UE is in coverage of the second RAT; indicating, to the second UE, that the first UE is in the coverage of the second RAT. Thus, Oyman, whether taken individually or in combination with Patil discussed above, fails to teach or suggest all the limitations of claim 1, so claim 1 is not unpatentable over the cited references. 

Examiner respectfully disagrees with applicant as disclosed in paragraph [0016], the term "bearer" may refer to a virtual network connection between two endpoints which provides a transport service for exchanging data having specified quality of service (QoS) attributes. The data exchanged over bearers, also referred to herein as "service data flows," may be associated with a particular service class (e.g., conversational class for voice data, streaming class for video data, interactive class for web browsing, etc.). The endpoints are first and second UEs exchanging video service or video streaming. The endpoints may terminate on the same or different RAT depending on the location of the two endpoints or UEs.

Applicant argues that independent claims 14, 24, and 28 include limitations similar to those presented in claim 1 discussed above. Thus, the arguments for the patentability of claim 1 above apply to claims 14, 24, and 28 with equal force. 

Examiner respectfully disagrees with applicant, applicant is arguing that Patil does not discloses communication through RAT. Examiner believes that RAT either in core network or outside of a core network are used to connect users with other users and see Patil paragraph [0016] for more information or the office action. For this reason, the decisions made through the previous office action still are valid.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477